  Case 16-09390         Doc 59     Filed 12/10/18 Entered 12/10/18 09:07:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-09390
         CLEOTHA R WEBSTER JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/18/2016.

         2) The plan was confirmed on 05/19/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/18/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-09390       Doc 59        Filed 12/10/18 Entered 12/10/18 09:07:06                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $8,840.67
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $8,840.67


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $659.83
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $394.34
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,054.17

Attorney fees paid and disclosed by debtor:                  $342.05


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
Acceptance Now                   Unsecured      4,296.00            NA            NA            0.00       0.00
ALPHINE BANK & TRUST CO          Unsecured           0.00           NA            NA            0.00       0.00
CENTER FOR DENTAL IMPLANTS       Unsecured           0.00           NA            NA            0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured           0.00           NA            NA            0.00       0.00
INTERCOASTAL FINANCIAL LLC       Unsecured            NA         560.00        560.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         516.00        516.42        516.42           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured       10,000.00     12,782.30      12,782.30      6,791.90     994.60
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      3,000.00            NA            NA            0.00       0.00
LEON & LOLITA STATON             Unsecured      3,000.00            NA            NA            0.00       0.00
MIDSTATE COLLECTION SOLUTION     Unsecured           0.00        301.63        301.63           0.00       0.00
NICOR GAS                        Unsecured      1,800.00       1,830.68      1,830.68           0.00       0.00
NORTHSTAR CREDIT UNION           Unsecured           0.00           NA            NA            0.00       0.00
PAYDAY ADVANCE CASH TO GO        Unsecured         850.00           NA            NA            0.00       0.00
PRESTIGE FINANCIAL SVC           Unsecured      7,468.00       7,467.97      7,467.97           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         340.00        340.00           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         166.03        166.03           0.00       0.00
US Dept of Education             Unsecured            NA       2,714.68      2,714.68           0.00       0.00
USA DISCNT                       Unsecured      1,192.41            NA            NA            0.00       0.00
USA DISCNT                       Secured           600.00           NA         600.00           0.00       0.00
USA DISCOUNTERS CREDIT           Unsecured      1,683.00            NA            NA            0.00       0.00
VALUE CITY                       Secured        1,400.00            NA       1,400.00           0.00       0.00
VALUE CITY                       Unsecured         304.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-09390         Doc 59      Filed 12/10/18 Entered 12/10/18 09:07:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,782.30          $6,791.90           $994.60
       All Other Secured                                  $2,000.00              $0.00             $0.00
 TOTAL SECURED:                                          $14,782.30          $6,791.90           $994.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,897.41                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,054.17
         Disbursements to Creditors                             $7,786.50

TOTAL DISBURSEMENTS :                                                                        $8,840.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
